No. 87-79
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      1987



CARL WEISSMAN     &   SONS, INC.,
                 Plaintiff and Appellant,
         -vs-
MARTY PAULSON d/b/a MONTANA FENCE,
                 Defendant and Respondent.




APPEAL FROM:     District Court of the Eighteenth Judicial District,
                 In and for the County of Gallatin,
                 The Honorable Thomas A. Olson, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                  Robert Kolesar, Bozeman, Montana
         For Respondent :
                 A. Michael Salvagni, County Attorney, Bozeman, Montana
                 James McKenna, Deputy County Attorney, Bozeman



                                      Submitted on Briefs:   May 14, 1987
                                        Decided: July 21, 1987


Filed:

                                                  #
                              &I.,L
                                      Clerk
Mr. Justice R.   C. McDonough delivered the Opinion of the
Court.

      Plaintiff Carl Weissman & Sons, Inc. appeals the
December 15, 1986, order of the Eighteenth Judicial District
Court, Gallatin County, finding storage costs assessed by the
Gallatin County Sheriff to be reasonable. We affirm.
      On appeal, defendant Paulson is no longer involved in
the case. Plaintiff Carl Weissman & Sons, Inc. (Weissman &
Sons) contests the Gallatin County Sheriff's assessment of
storage costs which eliminated any recovery by Weissman &
Sons against Paulson.
     Weissman & Sons originally filed an action in justice
court against Paulson for failure to pay the amount due on
his account. Weissman & Sons obtained a writ of prejudgment
attachment from the Justice Court directed to a Honda
motorcycle owned by defendant Paulson.    The sheriff seized
the motorcycle March 18, 1986, and arranged for towing and
storage by Art's Towing Service. The motorcycle was stored
in a heated area of the garage at $5 a day.
     Weissman & Sons subsequently filed a complaint against
Paulson in District Court on May 19, 1986, alleging failure
to pay the amount due and owing on his account, $2,210. On
June 19, 1986, a Sheriff's Return Showing Defendant Not Found
was filed declaring defendant was unable to be located in
Gallatin County. On that same date, attorney for Weissman &
Sons filed a summons for publication. Publication occurred
June 14, July 1 and 8, 1986. On August 5, 1986, Weissman &
Sons filed a request for entry of default, which was granted.
Subsequently, a motion for default judgment was heard before
the District Court which was granted August 14, 1986, in the
amount of $2,210.92 plus interest, and a civil penalty of
$500.
     Following the entry of default judgment, Weissman & Sons
obtained a writ of execution August 27, 1986. A sheriff's
sale was held September 24, 1986, at which time the
motorcycle was removed from storage and sold for $450. The
towing and storage costs amounted to $1,080.00.
     Weissman & Sons subsequently filed a motion to determine
reasonable costs. A hearing on the matter was held October
29, 1986. At the hearing Weissman & Sons introduced evidence
that the standard storage cost in Bozeman at a storage
warehouse for a motorcycle to be $18 monthly. The testimony
did not reveal whether such storage was heated.           The
Sheriff's Department produced testimony from a towing service
operator and from an auto parts store manager that their
inside heated storing charges would be $7.50 and $10 a day
respectively.
     The District Court ruled against Weissman & Sons,
finding a lack of communication by Weissman & Sons and that
the sheriff erred on the side of keeping the property in an
insured, heated storage area. Weissman & Sons appeals and
raises the following issues:
     1) Whether the Gallatin County Sheriff exceeded his
authority in placing property seized pursuant to a writ of
prejudgment attachment with a third party keeper without
obtaining a court order?
     2) Whether a county sheriff, in seizing and storing
property pursuant to a writ of prejudgment attachment, is
acting as a trustee for all parties to writ of prejudgment
attachment?
     3) Whether the District Court erred in finding that the
storage costs were reasonable?
     The first issue raised by Weissman & Sons is whether the
sheriff violated § 27-18-301, MCA, and § 7-32-2142, MCA, by
employing a keeper without first obtaining a court order.
Section 27-18-301, MCA, provides that a writ of attachment
must direct the sheriff to "attach and safely keep" the
defendant's property.   Section 7-32-2142, MCA, provides:

     For the expense in taking and keeping possession of
     and   preserving    property   under    attachment,
     execution, or other process, the sheriff shall
     receive such sum as the court or judge may order,
     not to exceed the actual expense incurred.       No
     keeper must receive to exceed $10 per day, and no
     keeper must be employed without an order of court
     or be so employed unless the property is of such
     character as to need the personal attention and
     supervision of a keeper.     No property shall be
     placed in charge of a keeper if it can be safely
     and securely stored or where there is no reasonable
     danger of loss.
The record shows Weissman & Sons did not raise violation of 5
7-32-2142, MCA, before the District Court and the court did
not consider this section in rendering its decision.
     Weissman & Sons filed a motion to determine reasonable
costs alleging the sheriff did not attempt to locate storage
at a reasonable price.      Weissman & Sons did not raise
violation of 5 7-32-2142, MCA, in its affidavit supporting
the motion, proposed findings, at the hearing, or in its
motion to reconsider. Weissman & Sons contends that language
in its brief in support of motion to reconsider raised the
issue of employment of a keeper by the sheriff without court
order. We find no language in Weissman & Sons1 briefs or in
the hearing transcripts which brought this issue to the
attention of the District Court. There was no citation of 5
7-32-2142, MCA, nor was the statute mentioned at the hearing
on the motion to reconsider. The District Court found the
costs to be reasonable which was the only issue clearly
presented to the court.    We will not address an issue on
appeal which was not presented to the District Court.
Chadwick v. Giberson (Mont. 1980), 618 P.2d 1213, 37 St.Rep.
1723.
     The next issue raised by Weissman and Sons is that the
sheriff in seizing property under writ of attachment acts as
a trustee to the parties with an interest in the seized
property. Weissman & Sons contends that the sheriff violated
his duty as a trustee by failing to secure the cheapest
available storage. Weissman & Sons cite Sherlock v. Vinson
(Mont. 1931), 90 Mont. 235, 1 P.2d 71, wherein this Court
held the sheriff to be a trustee for the debtor and creditor
in conducting an execution sale. We are not concerned with
an execution sale in this case, but with reasonable storage
costs.
     The duty of the sheriff in this instance was to "attach
and safely keep" the debtor's property pursuant to the writ
of attachment. The expenses of keeping the seized property
should be    reasonable, which is consistent with the
safekeeping of the property. 30 ArnJur 2d, Execution, § 272.
There is no dispute that the sheriff placed the motorcycle in
a heated, insured storage area. Testimony reveals that the
motorcycle had part of its engine disassembled and protection
from the weather was necessary. Whether or not the sheriff
violated his duty to safely keep the property due to alleged
exorbitant storage costs is next addressed. Weissman & Sons
contends that $5 a day storage costs are clearly unreasonable
and that the testimony established the "going rate" for
storage costs in Bozeman to be exorbitant. Weissman & Sons
presented testimony that storage at a commercial storing
facility for a motorcycle would be approximately $18 a month.
The testimony did not reveal whether such storage space was
heated.
     The sheriff presented testimony that two Bozeman area
businesses charge $7.50 and $10 a day for inside, heated
storage. These businesses provide storage but are not in the
storage business and determine their storage prices based on
the "going rate" in Bozeman.
     Further testimony at the hearing revealed that the
sheriff's department did not make an effort to find the
cheapest storage available for the seized property. Weissman
& Sons admitted that it was aware the motorcycle was being
stored at Art's Towing but never inquired as to storage costs
during the 190 days the motorcycle was in storage.
     The District Court found the storage costs to be
reasonable.   There is substantial credible evidence in the
record supporting this finding.    As noted by the District
Court, it is not unusual for the value of seized property to
be consumed by storage costs and creditors should be aware of
that fact.
     The District Court is affirmed.

                                 @pa
                                  Justice

We Concur:




                          L
        Justices